MAETIN, Judge.
We note that the judgment appealed from was entered 11 September 1974. More than ninety days thereafter, the trial court granted defendant’s motion for an extension of the time to docket the record on appeal in this Court. This was too late. See State v. Lee, 15 N.C. App. 234, 189 S.E. 2d 505 (1972). “Within ninety days after the date of a judgment appealed from, but not thereafter, the trial tribunal may for good' cause shown extend the time for docketing the record on appeal not exceeding sixty days. Eule 5.” State v. Lassiter, 18 N.C. App. 208, 196 S.E. 2d 592 (1973).
For failure to comply with the Eules of Practice in the Court of Appeals, this appeal is subject to dismissal. Nevertheless, we have carefully considered defendant’s assignments of error and conclude that defendant’s trial was free of prejudicial error.
*678Appeal dismissed.
Judges Britt and Hedrick concur.